Trult, J.,
delivered tbe opinion of tbe court.
Conceding tbat all tbe assignments of error presented by appellant be sound and well taken, they are still insufficient to justify a reversal of tbis case. Here we have proof of tbe breaking and *564burglary; the possession and recovery of the stolen property; the flight of the defendant; his subsequent arrest, plea of guilty at preliminary trial, and voluntary confession. Under this state of facts, no other result could reasonably be expected on any trial. The instruction refused the appellant presents a mere legal truism, the denial of which could not in such a plain case have affected the result. .

Affirmed.